UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):November 29, 2010 EVERGREEN ENERGY INC. (Exact name of Registrant as specified in its charter) Delaware 001-14176 84-1079971 (State or other jurisdiction of incorporation or organization) Commission File Number IRS Employer Identification Number 1225 17th Street, Suite 1300 Denver, Colorado (Address of principal executive offices) (Zip Code) (303) 293-2992 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17CFR230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Section3.Securities and Trading Markets Item3.01.Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing. On November 29, 2010, Evergreen Energy Inc. (the “Company”) was notified by NYSE Arca, Inc. (“NYSE Arca”) that it was not in compliance with the continued listing standards under Rule 5.5(b)(2) and Rule 5.5(b)(1) of the NYSE Arca Equities Rules.The standards require that a listed common stock must maintain an average closing price in excess of $1.00 over a consecutive 30 trading-day period and that a company must maintain a market value of publicly held shares of at least $15.0 million. Subject to NYSE Arca rules, the Company’s common stock will continue to be listed and traded on NYSE Arca during the recovery period.The Company must maintain a $1.00 average closing share price over the 30 consecutive trading days to regain compliance with the both the minimum price and market value listing standards. The Company is currently exploring alternatives for curing the deficiency and restoring compliance with NYSE Arca’s continued listing standards.As required by Rule 5.5(b) of the NYSE Arca Equities Rules, the Company will notify NYSE Arca within 10 business days from receipt of the notice of its intent to cure the deficiency and of the specific steps it is planning to take to regain compliance.The Company has also issued a press release as required by the NYSE Arca rules related to the matter described herein.A copy of the press release is attached hereto as Exhibit 99.1. Section 9.Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits (d)Exhibits Exhibit Number Exhibit Title or Description Press release dated December 3, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Evergreen Energy Inc. Date: December 3, 2010 By:/s/Diana L. Kubik Diana L. Kubik Executive Vice President and Chief Financial Officer 3 Evergreen Energy Inc. EXHIBIT INDEX Exhibit Number Exhibit Title or Description Press release dated December 3, 2010 4
